Chapman, C. J.
When Tyler deposited in the bank the money which he held as treasurer of the school district, and caused it to be credited to his private account, without giving any notice that it was not his private property, or making any special agreement in respect to it, he thereby converted it to his own use. The specific money became the property of the bank, which they might apply to the payment of any money that he then owed them on account, and for the balance of which they would be his debtors. By giving him credit for it, the sum of $3.57, for which his account had been overdrawn, was paid, and the balance stood to his credit. If it might have been inferred, from the fact of his drawing his check, as treasurer, for a like amount with that deposited, aided by any other facts stated in the report, that the bank had notice that it was the money of the plaintiffs, yet the contrary inference might legally be drawn from all the facts stated; and the finding of the judge shows that it was not proved to his satisfaction that 'they had such notice at any time before Tyler went into insolvency and the defendants’ note became due. After that, they had a right to appropriate the money as they did. The findings as to matters of fact are not subject to exception.
Exceptions overruled.